Citation Nr: 0918171	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1945 to August 
1948.  The appellant is his surviving spouse.  

This appeal is from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to dependency and indemnity compensation (DIC), 
because the Veteran's cause of death was not service 
connected.

The Board of Veterans' Appeals (Board) denied this claim in 
June 1999, and the United States Court of Appeals for 
Veterans Claims (Court) affirmed the decision in September 
2000.  In March 2001, the Court withdrew its September 2000 
decision and vacated and remanded the Board's June 1999 
decision for readjudication considering the Veterans Claims 
Assistance Act of 2000.  In February 2002, the Board again 
denied the claim, and the Court again vacated the Board's 
decision and remanded the case.

The Board remanded the case in April and in October 2003 for 
further development, the latter remand, in pertinent part, 
was to obtain certain X-ray films for the Board to include in 
a contemplated referral of the case to an independent medical 
expert for a medical opinion.  See 38 C.F.R. § 20.901(d).  In 
April 2005, the Board again remanded the case to obtain the 
X-ray films sought in the October 2003 remand.  In July 2007, 
the Board denied the claim and the appellant appealed.  In 
September 2008, the Court of Appeals for Veterans Claims 
remanded the appeal again.  The appeal is now before the 
Board for further review.  

The appellant has asserted entitlement to DIC pursuant to the 
provisions of section 1318, Title 38, United States Code.  
The matter was referred to the RO for appropriate action in 
the Board's decisions of April 2005 and of July 2007 and is 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in October 1996 at the age of 77, with 
the immediate cause reported on the death certificate as 
arrhythmia, ischemic cardiomyopathy; the antecedent cause as 
intestinal obstruction secondary to chronic carcinoma; the 
underlying cause as chronic renal insufficiency; and an other 
significant condition contributing to death as pulmonary 
tuberculosis (PTB) III.  

2.  At the time of his death, the Veteran was service-
connected for pulmonary tuberculosis (PTB), moderately 
advanced, inactive and a noncompensable disability rating had 
been in effect since June 1960.  

3.  The Veteran's service-connected PTB significantly 
contributed to the cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish that the death of the 
Veteran was due to a service-connected disability.  38 
U.S.C.A. § 1310.  That is, the appellant seeks to establish 
that the Veteran's death resulted from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  

The Veteran's death certificate shows he died in October 1996 
at the age of 77.  The causes were characterized as follows: 

Immediate cause: arrhythmia, ischemic cardiomyopathy 
Antecedent cause: intestinal obstruction secondary to 
chronic carcinoma Underlying cause: chronic renal 
insufficiency 
Other significant condition contributing to death: 
pulmonary tuberculosis III  

At the time of his death, the Veteran was service connected 
only for PTB, inactive, with a noncompensable disability 
rating since 1960.  The appellant's contention is that the 
Veteran's PTB caused or contributed to his death, and his 
death is service connected on that basis.

There is no controversy that during service, the Veteran 
contracted pulmonary tuberculosis.  His service treatment 
records show that at the time of his August 1948 discharge, 
his PTB was still active.  But there is conflicting evidence 
throughout the record as to whether the Veteran's PTB later 
was active or inactive.  

The VA treatment records show that as of August 1949, the 
Veteran's PTB became inactive.  Subsequent VA examination 
reports and x-ray studies of August 1948 to June 1950 show 
the PTB as inactive.  A September 1954 VA report found the 
Veteran's PTB was unstable from June 1950 to December 1953.  
Thereafter, VA examination and x-ray studies of December 
1954, a March 1958 analysis of x-ray studies of November 1949 
to March 1958, and May and August 1960 found the Veteran's 
PTB was chronic, moderately advanced, bilateral, inactive.  
Subsequent VA examinations and x-ray studies of January 1968 
and January 1979 continued to show the PTB as inactive.  But 
while a February 1980 VA examiner found pulmonary 
infiltrations of the right upper lung and left midlung field 
to be unchanged from January 1979 to February 1980, his 
diagnosis was "pulmonary tuberculosis, mod[erately]-active, 
chronic, inactive."  It is possible that this examiner meant 
moderately advanced rather than moderately active.  

On the other hand, private treatment records indicate the 
Veteran's PTB was active or probably active.  VA outpatient 
treatment records dated between February and August 1983 
indicate the Veteran was seen for periodic complaints of 
occasional coughing.  Private X-ray study reports of March 
1958, May 1960, and November 1967 from M. Consing, M.D., 
stated findings of PTB, minimal, probably active.  The March 
1958 and November 1967 reports stated right and left lung 
findings substantially the same as those in multiple VA 
studies.  

The Veteran was hospitalized at the James Gordon Hospital in 
October 1996 as a transfer from another facility.  He was 
admitted with progressive abdominal enlargement and abdominal 
pain.  He was positive for rales.  Electrocardiogram tracings 
showed lateral wall ischemia.  A barium enema showed rectal 
sigmoid spasticity, diverticulum of the descending colon with 
narrowing of the mid-ascending, and irritable cecum.  He died 
the following day with a final diagnosis of ischemic 
cardiomyopathy, intestinal obstruction due to colonic 
carcinoma, chronic renal insufficiency, and pulmonary 
tuberculosis III.

A VA Tuberculosis Review Board report of October 1997 noted 
the Veteran was being seen at a private facility where he 
allegedly was being treated for PTB.  A review of chest x-ray 
studies of August and September 1996 showed impressions of 
bronchopneumonia, bilateral, partially cleared from August to 
September 1996.  The underlying fibrocalcific residuals of 
both upper lungs and left perihilar area were unchanged.  The 
Review Board concluded that after review of the clinical 
records and a series of chest radiographs, that the 
tuberculosis at the time of death was stable or inactive, 
Stage IV.  The report concluded that the Veteran's 
tuberculosis was "minimal and therefore could have 
contributed very little to the final demise of the patient, 
if at all."  The impression was pulmonary tuberculosis, 
inactive at time of death, Stage IV. 

Yet, the cardiologist who treated the Veteran in his terminal 
hospital stay determined that the Veteran's pulmonary 
tuberculosis was active and in Stage III.  And while she 
provided no rationale for her determination that the PTB was 
active and a significant condition contributing to the 
Veteran's death, her determination of active PTB is 
consistent with the private treatment records of the Veteran.  

In order to establish service connection for the cause of 
death, a surviving spouse is not limited to showing that the 
service-connected condition was the principal cause of death.  
38 C.F.R. §§ 3.312(a), (b).  Instead, death benefits can be 
granted if the service-connected disability was a 
contributory cause of death.  38 C.F.R. § 3.312(a).  

VA regulations identify a contributory cause of death as one 
that contributed substantially or materially to the cause of 
death; that combined to cause death; that aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death; rather, 
it must be shown that there was a causal link.  38 C.F.R. § 
3.312 (c)(1).  Yet, where the service-connected disease 
involves active processes affecting vital organs, careful 
consideration must be given in evaluating a contributory 
cause of death.  38 C.F.R. § 3.312 (c)(3).   Even where the 
primary cause of death is unrelated to the service-connected 
disease, when that disability affects vital organs, there may 
be resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of the primary cause of 
death.  38 C.F.R. § 3.312 (c)(3).  

Here, a TB Review Board and the treating physician at the 
time of death have come to different conclusions as to the 
degree to which the Veteran's PTB rendered him materially 
less capable of resisting the effects of the primary cause of 
death.  Both conclusions are supported by other evidence in 
the record.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Resolving the reasonable doubt in favor 
of the claimant, the Board finds that the Veteran's service-
connected pulmonary tuberculosis was a contributory cause of 
the Veteran's death.  As a result, the cause of the Veteran's 
death is service connected.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for the cause of death is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


